Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-23-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 & 19 are objected to because of the following informalities: 
Claim 1, line 13,
---and--- should be inserted after the “,”
	Claim 19, line 9,
		---and--- should be inserted after the “,”

Appropriate correction is required.

==================================================================
Note that Claims 1-9 & 19-20 are examined under “Or” option
==================================================================

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding independent claims 1 & 19, the limitations in claims 1 & 19 following the "wherein" clause render the claims 1 & 19 indefinite because it is unclear whether the limitations following the "wherein" clause are part of the claimed invention since there is no “AND” bridging the scheduler and all the wherein steps together; in other words, claims 1 & 19 are considered in “OR” option.  Likewise, dependent claims 2-9 & 20 recite the limitations following the “wherein” clause {MPEP § 2111.04 wherein “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”}.  
Also, dependent claims 2-9 & 20 recite the limitations as shown in claims 2-9 & 20, respectively.  There is insufficient antecedent basis for this limitation in the claim since independent claims 1 & 19 are examined under “OR” option.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2-3, 5-6 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Joseph (US 2018/0309655 A1), Bush (US 2019/0123847 A1), Bush (US 2018/0006955 A1), respectively.


Regarding Claim 1. 
A communication system {Joseph (US 2018/0309655 A1):  Test System 102-Fig.2} comprising: 
(in 102 rejection)  a scheduler device {Joseph: TSN Scheduler 104-Fig.2 & ¶0046} including one or more processors configured to generate a schedule for communication of signals through nodes of a time-sensitive network that are communicatively connected to each other via links of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device {Joseph: Talker 208-Fig.2 & ¶0046-¶0051 and Table 1}, 
(in 102 rejection) wherein the one or more processors are configured to generate the schedule by assigning multiple slots having designated transmission intervals to different discrete frequency sub-bands within a frequency band {Lindoff: Fig.5 & ¶0007}, 
(in 102 rejection) wherein the schedule is generated to direct the nodes to communicate the first signal from the publishing device through the time-sensitive network to a listening device {Joseph: Listener 212-Fig.2} such that the first signal is received at the listening device within a designated time window according to the schedule {Joseph: TSN schedule 206-Fig.2 & ¶0046-¶0051 and Table 1}, 
(in 102 rejection) wherein at least some of the frequency components of the first signal are transmitted through the time-sensitive network based on the frequency sub-bands assigned to the slots {Joseph: ¶0046-¶005 and Table 1}.



Regarding Claim 1. 
A communication system {Bush (US 2019/0123847 A1):  Network Control System 107-Fig.1} comprising: 
(in 102 rejection)  a scheduler device {Bush: TSN Scheduler 102-Fig.1 or Network Configurator Device 108-Fig.1} including one or more processors configured to generate a schedule for communication of signals through nodes of a time-sensitive network that are communicatively connected to each other via links of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device (Bush: Computing Device 106a-Fig.1){Bush: ¶0015, ¶0018-¶0030 & ¶0033 and also Fig.2}, 
(in 102 rejection) wherein the one or more processors are configured to generate the schedule by assigning multiple slots having designated transmission intervals to different discrete frequency sub-bands within a frequency band {Lindoff: Fig.5 & ¶0007}, 
 (in 102 rejection) wherein the schedule is generated to direct the nodes to communicate the first signal from the publishing device through the time-sensitive network to a listening device {Bush: 106b-Fig.1} such that the first signal is received at the listening device within a designated time window according to the schedule {Bush: schedule ¶0015, ¶0018-¶0030 & ¶0033 and also Fig.2}, 
(in 102 rejection) wherein at least some of the frequency components of the first signal are transmitted through the time-sensitive network based on the frequency sub-

Regarding Claim 1. 
A communication system {Bush (US 2018/0006955 A1):  Communication System 500-Fig.5} comprising: 
(in 102 rejection)  a scheduler device {Bush: Control System 518-Fig.5 & ¶0021, ¶0027, see also Scheduler 618-Fig.6 and ¶0032, ¶0034, ¶0040 & ¶0042-¶0045} including one or more processors configured to generate a schedule {Bush: the schedule dictated by the control system 518 & ¶0030-¶0031} for communication of signals through nodes of a time-sensitive network {Bush: TSN-based Ethernet network, ¶0027} that are communicatively connected to each other via links of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device (Bush: Talker 606-Fig.6 and ¶0030 & ¶0032){Bush: ¶0021, ¶0027, ¶0031, ¶0036-¶0038}, 
(in 102 rejection) wherein the one or more processors are configured to generate the schedule by assigning multiple slots having designated transmission intervals to different discrete frequency sub-bands within a frequency band {Lindoff: Fig.5 & ¶0007}, 
 (in 102 rejection) wherein the schedule is generated to direct the nodes to communicate the first signal from the publishing device through the time-sensitive network to a listening device {Bush: Listener 624-Fig.6} such that the first signal is 
(in 102 rejection) wherein at least some of the frequency components of the first signal are transmitted through the time-sensitive network based on the frequency sub-bands assigned to the slots {Bush: ¶0027, ¶0031, ¶0039, ¶0040 & ¶0042-¶0045}.


Claim(s) 1, 2-3, 5-6 & 19 is/are rejected under 35 U.S.C. 102(a)(1-2) as anticipated by Lindoff (US 2016/0081073 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1).

Regarding Claim 1. 
Lindoff (US 2016/0081073 A1) discloses A communication system {Lindoff: Radio Frequency Communication Network 300-Fig.3} comprising: 
(in 103 rejection)  a scheduler device {Lindoff: Controller 210-Fig.2 & ¶0050- The controller 210 may be implemented as one or several processors or other logic circuits, such as programmable logic circuits} including one or more processors configured to generate a schedule for communication of signals through nodes {Lindoff: Radio Frequency Communication Device 320, 325 & 327 in Fig.3} of a time-sensitive network that are communicatively connected to each other via links {Lindoff: L1-Fig.3} of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device {Lindoff: Network Node/Base Station 310-Fig.3 & ¶0005-¶0006, Fig.5 & ¶0007, and also Abstract}, 
(in 102 rejection) wherein the one or more processors are configured to generate the schedule by assigning multiple slots having designated transmission intervals to different discrete frequency sub-bands within a frequency band {Lindoff: Fig.5 & ¶0007}, 
(in 103 rejection) wherein the schedule is generated to direct the nodes to communicate the first signal from the publishing device through the time-sensitive network to a listening device {Lindoff: RF communication devices 320, 325 & 327-Fig.3} such that the first signal is received at the listening device within a designated time window according to the schedule {Lindoff: Fig.5 & ¶0007, and Figs.7a-7d & ¶0069-¶0105}, 
(in 103 rejection) wherein at least some of the frequency components of the first signal are transmitted through the time-sensitive network based on the frequency sub-bands assigned to the slots {Lindoff: Fig.5 & ¶0007, and Figs.7a-7d & ¶0069-¶0105}.
Lindoff does not explicitly disclose the network is the time sensitive network.
However, in the same field of endeavor, Joseph (US 2018/0309655 A1) discloses Test System 102 comprising a TSN scheduler 204-Figs.2-4  for determining TSN schedule 206 across one or more test iterations {Joseph: ¶0046-¶0051 and Table 1}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Joseph’s teaching to Lindoff’s system with the motivation being to provide “networks that may communicate at least some time sensitive data within an acceptable amount of time”{Joseph: ¶0003}


Regarding Claim 19. 
-Claim 19 is rejected with the same reasons (e.g. 102 & 103 rejections) as set forth in claim 1.
A communication system comprising: 
a scheduler device including one or more processors configured to generate a schedule for communication of signals through nodes of a time-sensitive network that are communicatively connected to each other via links of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device, 
wherein the one or more processors are configured to generate the schedule by assigning multiple slots having designated transmission intervals to different discrete frequency sub-bands within a frequency band, 
wherein the schedule is generated to direct the nodes to communicate the frequency components of the first signal through the time-sensitive network based on the frequency sub-bands assigned to the slots such that the nodes transmit a first frequency component of the first signal within a first slot of the slots that is assigned to a frequency sub-band that contains a frequency of the first frequency component and the nodes-45-324809-US-2 (584-103US) transmit a second frequency component of the first signal within a second slot of the slots that is assigned to a different frequency sub-band that contains a frequency of the second frequency component.

Claim(s) 10, 11-12, 14 & 18 is/are rejected under 35 U.S.C. 103 as obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1).

Regarding Claim 10. 
	-Claim 10 is rejected with the same 103 rejection reasons as set forth in claim 1.
A method comprising: 
generating a schedule for transmission of signals within a time-sensitive network, wherein the schedule defines multiple slots assigned to different discrete frequency sub- bands within a frequency band, the slots having designated transmission intervals; 
obtaining a first signal of the signals from a publishing device, the first signal represented in a frequency domain by multiple frequency components; and 
transmitting the first signal through the time-sensitive network to a listening device such that the first signal is received at the listening device within a designated time window according to the schedule, 
wherein at least some of the frequency components of the first signal are transmitted through the time-sensitive network within different slots of the schedule based on the frequency sub-bands assigned to the slots.

Regarding Claim 2. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to generate the schedule to direct the nodes to transmit a first frequency component of the first signal within a first slot of the slots that is assigned to a frequency sub-band that contains a frequency of the first frequency component, and to transmit a second frequency component of the 

Regarding Claim 3. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to determine a designated signal fidelity target that represents a degree of correspondence between an exit state of the first signal exiting the time- sensitive network at the listening device and an entry state of the first signal entering the time-sensitive network at the publishing device, wherein the one or more processors are configured to generate the schedule to assign the slots to at least a number of the frequency sub-bands associated with the designated signal fidelity target {Joseph: Table 1}.  

Regarding Claim 5. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to generate the schedule to assign less than all the frequency sub-bands of the frequency band to the slots, wherein the nodes are configured to filter out one or more of the frequency components of the first signal having a frequency outside of the frequency sub-bands by transmitting only the frequency components of the first signal having frequencies within the frequency sub-bands assigned to the slots {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  

Regarding Claim 6. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to generate the schedule to stagger the transmission intervals of the slots such that a first frequency component of the first signal within a first slot is transmitted by the nodes of the time-sensitive network according to the schedule at different times than the nodes transmit a second frequency component of the first signal within a second slot {Bush (US 2018/0006955 A1): ¶0040 & ¶0042-¶0045}.  

Regarding Claim 11. 
-	-Claim 11 is rejected with the same reasons as set forth in claim 2.
The method of claim 10, wherein transmitting the first signal through the time-sensitive network includes transmitting a first frequency component of the first -43-324809-US-2 (584-103US) signal within a first slot of the schedule assigned to a frequency sub-band that contains a frequency of the first frequency component, and transmitting a second frequency component of the first signal within a second slot of the schedule assigned to a different frequency sub-band that contains a frequency of the second frequency component {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  

Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 3.
The method of claim 10, further comprising: obtaining a designated signal fidelity target that represents correspondence between an exit state of the first signal exiting the time-sensitive network at the listening device and an entry state of the first signal 

Regarding Claim 14. 
	-Claim 14 is rejected with the same reasons as set forth in claim 5.
The method of claim 10, wherein the frequency sub-bands assigned to the slots defined by the schedule represent less than an entirety of the frequency band, wherein transmitting the first signal comprises transmitting only the frequency components of the first signal having frequencies within the frequency sub-bands assigned to the slots to filter out one or more of the frequency components of the first signal having a frequency outside of the frequency sub-bands {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  

Regarding Claim 18. 
With the same reasons as set in the method of claim 10, further comprising: combining the frequency components of the first signal after transmitting the frequency components through the time-sensitive network to provide an intact first signal to the listening device {Joseph: 906-907 in Fig.9 & ¶0101-¶0102 and also Figs. 2-5}.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1), as applied to claim 10 above, and further in view of Bush (US 2018/0006955 A1).
{e.g., Bush (US 2018/0006955A1)} have a common assignee {e.g. General Electric Company} and inventor {e.g., Stephen Francis Bush} with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 15. 
-Claim 15 is rejected with the same reasons as set forth in the method of claim 10, Lindoff-Joseph do not explicitly disclose wherein generating the schedule comprises staggering the transmission intervals of the slots such that a first frequency component of the first signal within a first slot is transmitted by the nodes of the time-sensitive network according to the schedule at different times than the nodes transmit a second frequency component of the first signal within a second slot.
However, in the same field of endeavor, Bush (US 2018/0006955 A1) discloses wherein generating the schedule comprises staggering the transmission intervals of the 

Claims 7-8  is/are rejected under 35 U.S.C. 103 as being obvious over Joseph (US 2018/0309655 A1), Bush (US 2019/0123847 A1), Bush (US 2018/0006955 A1) or Lindoff (US 2016/0081073 A1), respectively, in view of MacCleery (US 2018/0090988 A1).
The applied references {e.g., Bush (US 2018/0006955A1), Bush (US 2019/0123847 A1)} have a common assignee {e.g. General Electric Company} and inventor {e.g., Stephen Francis Bush} with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


Regarding Claim 7. With the same reasons as set forth in the communication system of claim 1, the either Bush (847 & 955)/Joseph/Lindoff system does not explicitly disclose wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein 
However, in the same field of endeavor, MacCleery (US 2018/0090988 A1) discloses wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein {MacCleery (US 2018/0090988 A1): ¶0015, ¶0035 & ¶0047}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply MacCleery’s teaching to either Bush(847 

Regarding Claim 8. With the same reasons as set forth in the communication system of claims 1 & 7, wherein the first signal is one or more of an audio signal, an ultrasound signal, a vibration signal, an audible sound signal, or an infrasound signal {MacCleery (US 2018/0090988 A1): ¶0035 wherein The “Communication Link Mechanism” and the “Time Synchronization Link Mechanism” may be wired (i.e. serial link, copper or fiber Ethernet, etc.) or wireless (i.e. radio frequency, wireless Ethernet, light, sound, etc.) or may be provided over power lines or other communication channels}. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1), as applied to claim 10 above, and further in view MacCleery (US 2018/0090988 A1).

Regarding Claim 16. With the same reasons as set forth in the communication system of claim 10, Lindoff-Joseph system does not explicitly disclose wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein. 
However, in the same field of endeavor, MacCleery (US 2018/0090988 A1) discloses wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein {MacCleery (US 2018/0090988 A1): ¶0015, ¶0035 & ¶0047}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply MacCleery’s teaching to Lindoff-Joseph’s system with the motivation being “to perform amplification on the electrical signal, isolation, and/or filtering and analog-to-digital (A/D) conversion logic for receiving analog signals and providing corresponding digital signals to a host computer system”{MacCleery: ¶0003}, to “create tight time synchronization between the power delivery devices and allows them to interoperate in a manner that stabilizes rather than destabilizes the power grid”{MacCleery: Abstract & ¶0012} and that “various operating parameter mismatches between the distributed embedded systems, e.g. a phase mismatch between the power delivery devices on the power bus (grid) to which the power delivery devices are delivering power may be reduced to less than a specified value, e.g. +/-100 billionth of a second”{MacCleery: ¶0015}.

Regarding Claim 17. With the same reasons as set forth in the method of claims 10 & 16, wherein the first signal is one or more of an audio signal, an ultrasound signal, a vibration signal, an audible sound signal, or an infrasound signal {MacCleery (US 2018/0090988 A1): ¶0015 & ¶0035}. 

Claims 9 & 20 is/are rejected under 35 U.S.C. 103 as being obvious over Joseph (US 2018/0309655 A1), Bush (US 2019/0123847 A1), Bush (US 2018/0006955 A1) or Lindoff (US 2016/0081073 A1), respectively, in view of Bush (US 10,511,403 B2).
The applied references {e.g., Bush (US 2018/0006955A1), Bush (US 2019/0123847 A1), Bush (US 10,511,403 B2)} have a common assignee {e.g. General Electric Company} and inventor {e.g., Stephen Francis Bush} with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding Claim 9. With the same reasons as set forth in The communication system of claim 1, the either Bush (847 & 955)/Joseph/Lindoff system does not explicitly disclose wherein the one or more processors are configured to generate or modify the schedule by changing a size of the frequency sub-band assigned to one or more of the slots after the first signal is transmitted through the time-sensitive network.  
However, in the same field of endeavor, Bush (US 10,511,403 B2) discloses wherein the one or more processors are configured to generate or modify the schedule by changing a size of the frequency sub-band assigned to one or more of the slots after the first signal is transmitted through the time-sensitive network {Bush:col.8. lines 40-46}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply MacCleery’s teaching to either Bush(847 & 955)/Joseph/Lindoff’s system with the motivation being to “reduce the impact of timing inaccuracies”{Bush: col.8, lines 45-46}.

Regarding Claim 20. 
-Claim 20 is rejected with the same reasons as set forth in claim 9.
The communication system of claim 19, wherein the one or more processors are configured to generate or modify the schedule by changing a size of the frequency sub-band assigned to one or more of the slots after the first signal is transmitted through the time-sensitive network.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim(s) 9 & 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1 & 18 of prior U.S. Patent No. 10,912,101 B2 (Bush), respectively. This is a statutory double patenting rejection.


















The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,912,101 (Bush). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim 1 merely broadens the scope of the patented claims 1 and 19 by eliminating “1…and 2. changing a size of the frequency sub-band assigned to one or more of the slots after the first signal is transmitted through the time-sensitive network, and…and (claim 1, line 24; claim 18, line 15)” from the patented claims 1 & 18, respectively.  Likewise, application claims 2-8 merely broaden the patented claims 2-8, respectively.
And, the application claim 10 merely broadens the scope of the patented claim 9 by eliminating “, wherein each sub-band represents a range of frequencies in the frequency band;…; and wherein generating or modifying the schedule further comprises: changing a size of the frequency sub-band assigned at least one of the multiple slots after the first signal is transmitted through the time-sensitive network” from the patented claim 9. Likewise, application claims 11-18 merely broaden the patented claims 10-17, respectively.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} .


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mong (US 2018/0237039 A1, same assignee) discloses a locomotive control system including a controller configured to control communication between or among plural locomotive devices that control movement of a locomotive via a network that communicatively couples the vehicle devices. The controller also is configured to control the communication using a data distribution service (DDS) and with the network operating as a time sensitive network (TSN). The controller is configured to direct a first set of the locomotive devices to communicate using time sensitive communications, a different, second set of the locomotive devices to communicate using best effort communications, and a different, third set of the locomotive devices to communicate using rate constrained communications {claims 1-20}.
	
Regev (US 2018/0309656 A1) discloses methods, systems, and computer readable media for testing and/or determining scheduling fidelity in a time sensitive network (TSN). According to one method for determining scheduling fidelity in a TSN, the method occurs in a test system. The method includes receiving, via a system under test (SUT), at least one expected receive time indicating when a test packet is expected to be received by at least one destination. The method further 
	
Bush (US 2020/0136894 A1, same assignee) discloses a communication system including one or more processors that determine a communication risk value for each path of multiple paths within a time-sensitive network. The multiple paths are defined by multiple nodes and links that communicatively connect the nodes. The processors establish a redundant path of the paths that bypasses a low reliability path of the paths. The redundant path includes at least one different link or node from the low reliability path. The processors control the time-sensitive network to communicate duplicate copies of a data frame in parallel along both the redundant path and the low reliability path to increase a likelihood that the data frame is received at a listening device from a publishing device within a designated time window according to a schedule of the time-sensitive network {Claims 1-20}.

	Kestler (US 6,148,225) discloses in an ultrasound therapy apparatus and a method for the operation of an ultrasound therapy apparatus, a high-frequency generator generating electrical signals with different discrete frequency values that lie within a first frequency band in chronological succession. Whole multiples of the discrete frequency values do not lie in a second frequency band that corresponds to the reception band of a simultaneously operated diagnostic magnetic resonance apparatus {Fig.2}.


	Guey (US 2006/0050664 A1) discloses a unified and flexible signaling method and radio interface accommodate different multiple access schemes, e.g, FDMA, TDMA, CDMA, OFCDM, and IFDMA. Each user data unit is associated with one of several different multiple access techniques that defines how multiple users access communication resources. Each user data unit is processed into discrete samples, where the discrete samples for each user data unit are assigned to one or more respective discrete signal blocks. Discrete samples associated with different multiple access techniques are processed and grouped together into a time slot or packet for transmission over a communication channel {Figs.2-4, 6-9}.

	Takayama (US 2010/0105324 A1) discloses a communication system, a communication apparatus, a communication method and a program wherein the communication time can be shortened. An initiator, when performing a passive mode of communication, transmits a polling request frame in which a first value is set as time 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464